               Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 1 of 17 Page ID #:167



                          1   NANCY NGUYEN SIMS (SBN 215869)
                              nancy.sims@us.dlapiper.com
                          2   MICHAEL T. BOARDMAN (SBN 279153)
                              michael.boardman@us.dlapiper.com
                          3   DLA PIPER LLP (US)
                              2000 Avenue of the Stars
                          4   Suite 400 North Tower
                              Los Angeles, California 90067-4704
                          5   Tel: 310.595.3000
                              Fax: 310.595.3300
                          6
                              Attorneys for Defendant and Counterclaimant
                          7   THE BOSTON CONSULTING GROUP, INC.
                          8                        UNITED STATES DISTRICT COURT
                          9                      CENTRAL DISTRICT OF CALIFORNIA
                         10
                         11    ALORICA, INC., a Delaware                Case No.: 8:20-cv-01930-DOC-ADS
                               corporation,
                         12                     Plaintiff,               STIPULATED PROTECTIVE
                                                                         ORDER
                         13             vs.
                         14
                               BOSTON CONSULTING GROUP,
                         15    INC., a Massachusetts corporation, and
                               BCG DIGITAL VENTURES,
                         16                       Defendants.
                         17
                         18
                         19    THE BOSTON CONSULTING
                               GROUP, INC., a Massachusetts
                         20    corporation,
                         21                         Counterclaimant,
                         22             v.
                         23    ALORICA INC., a Delaware
                               corporation,
                         24
                                                 Counter-Defendant.
                         25
                         26
                         27
                         28
DLA P IPER LLP (US)
  WW W.DLAPI PE R.CO M        WEST\292979450.2
                                                        STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 2 of 17 Page ID #:168



                  1   I.      PURPOSES AND LIMITATIONS
                  2           Discovery in this action is likely to involve production of confidential,
                  3   proprietary, or private information for which special protection from public disclosure
                  4   and from use for any purpose other than prosecuting this litigation may be warranted.
                  5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                  6   following Stipulated Protective Order. The parties acknowledge that this Order does
                  7   not confer blanket protections on all disclosures or responses to discovery and that
                  8   the protection it affords from public disclosure and use extends only to the limited
                  9   information or items that are entitled to confidential treatment under the applicable
                10    legal principles. The parties further acknowledge, as set forth in Section XIII(C),
                11    below, that this Stipulated Protective Order does not entitle them to file confidential
                12    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                13    followed and the standards that will be applied when a party seeks permission from
                14    the Court to file material under seal.
                15    II.     GOOD CAUSE STATEMENT
                16            In light of the nature of the claims and allegations in this case and the parties’
                17    representations, discovery in this case will involve the production of confidential and
                18    proprietary information for which special protection from public disclosure and from
                19    use for any purpose other than prosecution of this action is warranted.             Such
                20    confidential and proprietary materials and information consist of, among other things,
                21    confidential business or financial information, information regarding confidential
                22    business practices, or other confidential research, development, or commercial
                23    information (including information implicating privacy rights of third parties),
                24    information otherwise generally unavailable to the public, or which may be privileged
                25    or otherwise protected from disclosure under state or federal statutes, court rules, case
                26    decisions, or common law. Accordingly, to expedite the flow of information, to
                27    facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                28    to adequately protect information the parties are entitled to keep confidential, to
DLA P IPER LLP (US)
                      WEST\292979450.2                          2
                                                   STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 3 of 17 Page ID #:169



                  1   ensure that the parties are permitted reasonable necessary uses of such material in
                  2   connection with this action, to address their handling of such material at the end of
                  3   the litigation, and to serve the ends of justice, a protective order for such information
                  4   is justified in this matter. The parties shall not designate any information/documents
                  5   as confidential without a good faith belief that such information/documents have been
                  6   maintained in a confidential, non-public manner, and that there is good cause or a
                  7   compelling reason why it should not be part of the public record of this case.
                  8   III.    DEFINITIONS
                  9           A.         Action: The instant action: Alorica, Inc. v Boston Consulting Group,
                10    Inc., et. al, Case No. 20-cv-1930-DOC-ADS, United States District Court for the
                11    Central District of California.
                12            B          Challenging Party: a Party or Non-Party that challenges the designation
                13    of information or items under this Order.
                14            C.         “CONFIDENTIAL” Information or Items: information (regardless of
                15    how it is generated, stored or maintained) or tangible things that qualify for protection
                16    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                17    Cause Statement.
                18            D.         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                19    Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
                20    the disclosure of which to another Party or Non-Party would create a substantial risk
                21    of serious harm that could not be avoided by less restrictive means.
                22            E.         Counsel: Outside Counsel of Record and House Counsel (as well as their
                23    support staff).
                24            F.         Designating Party: a Party or Non-Party that designates information or
                25    items that it produces in disclosures or in responses to discovery as
                26    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                27    ONLY.”
                28
DLA P IPER LLP (US)
                      WEST\292979450.2                             3
                                                      STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 4 of 17 Page ID #:170



                  1           G.         Disclosure or Discovery Material: all items or information, regardless
                  2   of the medium or manner in which it is generated, stored, or maintained (including,
                  3   among other things, testimony, transcripts, and tangible things), that are produced or
                  4   generated in disclosures or responses to discovery in this matter.
                  5           H.         Expert: a person with specialized knowledge or experience in a matter
                  6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                  7   an expert witness or as a consultant in this Action.
                  8           I.         House Counsel: attorneys who are employees of a party to this Action
                  9   or related entity. House Counsel does not include Outside Counsel of Record or any
                10    other outside counsel.
                11            J.         Non-Party: any natural person, partnership, corporation, association, or
                12    other legal entity not named as a Party to this action.
                13            K.         Outside Counsel of Record: attorneys who are not employees of a party
                14    to this Action but are retained to represent or advise a party to this Action and have
                15    appeared in this Action on behalf of that party or are affiliated with a law firm which
                16    has appeared on behalf of that party, and includes support staff.
                17            L.         Party: any party to this Action, including all of its officers, directors,
                18    employees, consultants, retained experts, and Outside Counsel of Record (and their
                19    support staffs).
                20            M.         Producing Party: a Party or Non-Party that produces Disclosure or
                21    Discovery Material in this Action.
                22            N.         Professional Vendors: persons or entities that provide litigation support
                23    services (e.g., photocopying, videotaping, translating, preparing exhibits or
                24    demonstrations, and organizing, storing, or retrieving data in any form or medium)
                25    and their employees and subcontractors.
                26            O.         Protected Material:    any Disclosure or Discovery Material that is
                27    designated          as   “CONFIDENTIAL”          or    “HIGHLY       CONFIDENTIAL          --
                28    ATTORNEYS’ EYES ONLY.”
DLA P IPER LLP (US)
                      WEST\292979450.2                              4
                                                       STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 5 of 17 Page ID #:171



                  1            P.        Receiving Party: a Party that receives Disclosure or Discovery Material
                  2   from a Producing Party.
                  3   IV.      SCOPE
                  4            The protections conferred by this Order cover not only Protected Material (as
                  5   defined above), but also (1) any information copied or extracted from Protected
                  6   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                  7   and (3) any deposition testimony, conversations, or presentations by Parties or their
                  8   Counsel that might reveal Protected Material, other than during a Court hearing or at
                  9   trial.
                10             Any use of Protected Material during trial shall be governed by the orders of
                11    the trial judge. This Order does not govern the use of Protected Material at trial.
                12    V.       DURATION
                13             Even after final disposition of this litigation, the confidentiality obligations
                14    imposed by this Order shall remain in effect until a Designating Party agrees
                15    otherwise in writing or a Court order otherwise directs. Final disposition shall be
                16    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                17    or without prejudice; and (2) final judgment herein after the completion and
                18    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                19    including the time limits for filing any motions or applications for extension of time
                20    pursuant to applicable law.
                21    VI.      DESIGNATING PROTECTED MATERIAL
                22             A.        Exercise of Restraint and Care in Designating Material for
                23                       Protection.
                24                       1.    Each Party or Non-Party that designates information or items for
                25                       protection under this Order must take care to limit any such designation
                26                       to specific material that qualifies under the appropriate standards. The
                27                       Designating Party must designate for protection only those parts of
                28                       material, documents, items, or oral or written communications that
DLA P IPER LLP (US)
                      WEST\292979450.2                              5
                                                       STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 6 of 17 Page ID #:172



                  1                      qualify so that other portions of the material, documents, items, or
                  2                      communications for which protection is not warranted are not swept
                  3                      unjustifiably within the ambit of this Order.
                  4                      2.    Mass, indiscriminate, or routinized designations are prohibited.
                  5                      Designations that are shown to be clearly unjustified or that have been
                  6                      made for an improper purpose (e.g., to unnecessarily encumber the case
                  7                      development process or to impose unnecessary expenses and burdens on
                  8                      other parties) may expose the Designating Party to sanctions.
                  9                      3.    If it comes to a Designating Party’s attention that information or
                10                       items that it designated for protection do not qualify for protection, that
                11                       Designating Party must promptly notify all other Parties that it is
                12                       withdrawing the inapplicable designation.
                13            B.         Manner and Timing of Designations.
                14                       1.    Except as otherwise provided in this Order (see, e.g., second
                15                       paragraph of Section B.2(b) below), or as otherwise stipulated or
                16                       ordered, Disclosure or Discovery Material that qualifies for protection
                17                       under this Order must be clearly so designated before the material is
                18                       disclosed or produced.
                19                       2.    Designation in conformity with this Order requires:
                20                             (a) for information in documentary form (e.g., paper or electronic
                21                       documents, but excluding transcripts of depositions), that the Producing
                22                       Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
                23                       CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” to each page that
                24                       contains protected material. If only a portion or portions of the material
                25                       on a page qualifies for protection, the Producing Party also must clearly
                26                       identify the protected portion(s) (e.g., by making appropriate markings
                27                       in the margins).
                28
DLA P IPER LLP (US)
                      WEST\292979450.2                              6
                                                       STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 7 of 17 Page ID #:173



                  1                            (b) A Party or Non-Party that makes original documents available
                  2                      for inspection need not designate them for protection until after the
                  3                      inspecting Party has indicated which documents it would like copied and
                  4                      produced. During the inspection and before the designation, all of the
                  5                      material      made   available   for   inspection   shall   be   deemed
                  6                      “CONFIDENTIAL.” After the inspecting Party has identified the
                  7                      documents it wants copied and produced, the Producing Party must
                  8                      determine which documents, or portions thereof, qualify for protection
                  9                      under this Order. Then, before producing the specified documents, the
                10                       Producing Party must affix the “CONFIDENTIAL”, or “HIGHLY
                11                       CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page
                12                       that contains Protected Material. If only a portion or portions of the
                13                       material on a page qualifies for protection, the Producing Party also must
                14                       clearly identify the protected portion(s) (e.g., by making appropriate
                15                       markings in the margins).
                16                             (c) for testimony given in depositions that the Designating Party
                17                       identifies on the record, before the close of the deposition as protected
                18                       testimony.
                19                             (d)      for information produced in some form other than
                20                       documentary and for any other tangible items, that the Producing Party
                21                       affix in a prominent place on the exterior of the container or containers
                22                       in which the information is stored the legend “CONFIDENTIAL” or
                23                       “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” If only
                24                       a portion or portions of the information warrants protection, the
                25                       Producing Party, to the extent practicable, shall identify the protected
                26                       portion(s).
                27
                28
DLA P IPER LLP (US)
                      WEST\292979450.2                                7
                                                         STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 8 of 17 Page ID #:174



                  1           C.         Inadvertent Failures to Designate
                  2                      If timely corrected, an inadvertent failure to designate qualified
                  3           information or items does not, standing alone, waive the Designating Party’s
                  4           right to secure protection under this Order for such material. Upon timely
                  5           correction of a designation, the Receiving Party must make reasonable efforts
                  6           to assure that the material is treated in accordance with the provisions of this
                  7           Order.
                  8   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  9           A.         Timing of Challenges.
                10                       Any Party or Non-Party may challenge a designation of confidentiality
                11            at any time that is consistent with the Court’s Scheduling Order.
                12            B.         Meet and Confer.
                13                       The Challenging Party shall initiate the dispute resolution process under
                14            Local Rule 37-1 et seq.
                15            C.         The burden of persuasion in any such challenge proceeding shall
                16            be on the Designating Party. Frivolous challenges, and those made for
                17            an improper purpose (e.g., to harass or impose unnecessary expenses
                18            and burdens on other parties) may expose the Challenging Party to
                19            sanctions. Unless the Designating Party has waived or withdrawn the
                20            confidentiality designation, all parties shall continue to afford the
                21            material in question the level of protection to which it is entitled under
                22            the Producing Party’s designation until the Court rules on the
                23            challenge.
                24    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                25            A.         Basic Principles.
                26                       1.    Receiving Party may use Protected Material that is disclosed or
                27                       produced by another Party or by a Non-Party in connection with this
                28                       Action only for prosecuting, defending, or attempting to settle this
DLA P IPER LLP (US)
                      WEST\292979450.2                              8
                                                       STIPULATED PROTECTIVE ORDER
            Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 9 of 17 Page ID #:175



                  1                      Action. Such Protected Material may be disclosed only to the categories
                  2                      of persons and under the conditions described in this Order. When the
                  3                      Action has been terminated, a Receiving Party must comply with the
                  4                      provisions of Section XIV below.
                  5                      2.    Protected Material must be stored and maintained by a Receiving
                  6                      Party at a location and in a secure manner that ensures that access is
                  7                      limited to the persons authorized under this Order.
                  8           B.         Disclosure of “CONFIDENTIAL” Information or Items.
                  9                      Unless otherwise ordered by the Court or permitted in writing by the
                10            Designating Party, a Receiving Party may disclose any information or item
                11            designated “CONFIDENTIAL” only to:
                12                             (a) the Receiving Party’s Outside Counsel of Record in this
                13                       Action, as well as employees of said Outside Counsel of Record to whom
                14                       it is reasonably necessary to disclose the information for this Action;
                15                             (b)   the officers, directors, and employees (including House
                16                       Counsel) of the Receiving Party to whom disclosure is reasonably
                17                       necessary for this Action;
                18                             (c) Experts (as defined in this Order) of the Receiving Party to
                19                       whom disclosure is reasonably necessary for this Action and who have
                20                       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                21                             (d) the Court and its personnel;
                22                             (e) private Court reporters and their staff to whom disclosure is
                23                       reasonably necessary for this Action and who have signed the
                24                       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                25                             (f)   professional jury or trial consultants, mock jurors, and
                26                       Professional Vendors to whom disclosure is reasonably necessary for
                27                       this Action and who have signed the “Acknowledgment and Agreement
                28                       to Be Bound” (Exhibit A);
DLA P IPER LLP (US)
                      WEST\292979450.2                              9
                                                       STIPULATED PROTECTIVE ORDER
           Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 10 of 17 Page ID #:176



                  1                               (g)     the author or recipient of a document containing the
                  2                      information or a custodian or other person who otherwise possessed or
                  3                      knew the information;
                  4                               (h)     during their depositions, witnesses, and attorneys for
                  5                      witnesses, in the Action to whom disclosure is reasonably necessary
                  6                      provided: (1) the deposing party requests that the witness sign the
                  7                      “Acknowledgment and Agreement to Be Bound” (Exhibit A); and (2)
                  8                      they will not be permitted to keep any confidential information unless
                  9                      they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
                10                       A), unless otherwise agreed by the Designating Party or ordered by the
                11                       Court.         Pages of transcribed deposition testimony or exhibits to
                12                       depositions that reveal Protected Material may be separately bound by
                13                       the Court reporter and may not be disclosed to anyone except as
                14                       permitted under this Protective Order; and
                15                                (i)    any mediator or settlement officer, and their supporting
                16                       personnel, mutually agreed upon by any of the parties engaged in
                17                       settlement discussions.
                18            C.         Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                19                       EYES ONLY” Information or Items.
                20                       Unless otherwise ordered by the Court or permitted in writing by the
                21                       Designating Party, a Receiving Party may disclose any information or
                22                       item designated “CONFIDENTIAL” only to:
                23                                (a) the Receiving Party’s Outside Counsel of Record in this
                24                       Action, as well as employees of said Outside Counsel of Record to whom
                25                       it is reasonably necessary to disclose the information for this Action;
                26                                (b) Experts (as defined in this Order) of the Receiving Party to
                27                       whom disclosure is reasonably necessary for this Action and who have
                28                       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
DLA P IPER LLP (US)
                      WEST\292979450.2                                  10
                                                           STIPULATED PROTECTIVE ORDER
           Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 11 of 17 Page ID #:177



                  1                            (c) the Court and its personnel;
                  2                            (d) private court reporters and their staff to whom disclosure is
                  3                      reasonably necessary for this Action and who have signed the
                  4                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  5                            (e)   professional jury or trial consultants, mock jurors, and
                  6                      Professional Vendors to whom disclosure is reasonably necessary for
                  7                      this Action and who have signed the “Acknowledgment and Agreement
                  8                      to Be Bound” (Exhibit A);
                  9                            (f)   the author or recipient of a document containing the
                10                       information or a custodian or other person who otherwise possessed or
                11                       knew the information; and
                12                             (g)   any mediator or settlement officer, and their supporting
                13                       personnel, mutually agreed upon by any of the parties engaged in
                14                       settlement discussions.
                15    IX.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                16            PRODUCED IN OTHER LITIGATION
                17            A.         If a Party is served with a subpoena or a court order issued in
                18            other litigation that compels disclosure of any information or items
                19            designated in this Action as “CONFIDENTIAL” or “HIGHLY
                20            CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” that Party must:
                21                       1.    promptly notify in writing the Designating Party. Such
                22                       notification shall include a copy of the subpoena or court order unless
                23                       prohibited by law;
                24                       2.    promptly notify in writing the party who caused the subpoena or
                25                       order to issue in the other litigation that some or all of the material
                26                       covered by the subpoena or order is subject to this Protective Order.
                27                       Such notification shall include a copy of this Protective Order; and
                28
DLA P IPER LLP (US)
                      WEST\292979450.2                              11
                                                       STIPULATED PROTECTIVE ORDER
           Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 12 of 17 Page ID #:178



                  1                      3.    cooperate with respect to all reasonable procedures sought to be
                  2                      pursued by the Designating Party whose Protected Material may be
                  3                      affected.
                  4           B.         If the Designating Party timely seeks a protective order, the Party
                  5                      served with the subpoena or court order shall not produce any
                  6                      information designated in this action as “CONFIDENTIAL” or
                  7                      “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
                  8                      before a determination by the court from which the subpoena or
                  9                      order issued, unless the Party has obtained the Designating
                10                       Party’s permission, or unless otherwise required by the law or
                11                       court order. The Designating Party shall bear the burden and
                12                       expense of seeking protection in that Court of its confidential
                13                       material and nothing in these provisions should be construed as
                14                       authorizing or encouraging a Receiving Party in this Action to
                15                       disobey a lawful directive from another court.
                16    X.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                17            PRODUCED IN THIS LITIGATION
                18            A.         The terms of this Order are applicable to information produced
                19            by a Non-Party in this Action and designated as “CONFIDENTIAL” or
                20            “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such
                21            information produced by Non-Parties in connection with this litigation
                22            is protected by the remedies and relief provided by this Order. Nothing
                23            in these provisions should be construed as prohibiting a Non-Party
                24            from seeking additional protections.
                25            B.         In the event that a Party is required, by a valid discovery request,
                26            to produce a Non-Party’s confidential information in its possession, and
                27            the Party is subject to an agreement with the Non-Party not to produce
                28            the Non-Party’s confidential information, then the Party shall:
DLA P IPER LLP (US)
                      WEST\292979450.2                              12
                                                       STIPULATED PROTECTIVE ORDER
           Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 13 of 17 Page ID #:179



                  1                      (1) promptly notify in writing the Requesting Party and the Non-Party
                  2                      that some or all of the information requested is subject to a
                  3                      confidentiality agreement with a Non-Party;
                  4                      (2) promptly provide the Non-Party with a copy of the Protective Order
                  5                      in this Action, the relevant discovery request(s), and a reasonably
                  6                      specific description of the information requested; and
                  7                      (3) make the information requested available for inspection by the Non-
                  8                      Party, if requested.
                  9           C.         If a Non-Party represented by counsel fails to commence the
                10            process called for by Local Rules 45-1 and 37-1, et seq. within 14 days
                11            of receiving the notice and accompanying information or fails
                12            contemporaneously to notify the Receiving Party that it has done so,
                13            the Receiving Party may produce the Non-Party’s confidential
                14            information responsive to the discovery request. If an unrepresented
                15            Non-Party fails to seek a protective order from this Court within 14
                16            days of receiving the notice and accompanying information, the
                17            Receiving Party may produce the Non-Party’s confidential information
                18            responsive to the discovery request. If the Non-Party timely seeks a
                19            protective order, the Receiving Party shall not produce any information
                20            in its possession or control that is subject to the confidentiality
                21            agreement with the Non-Party before a determination by the Court
                22            unless otherwise required by the law or court order. Absent a Court
                23            order to the contrary, the Non-Party shall bear the burden and expense
                24            of seeking protection in this Court of its Protected Material.
                25    XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED
                26            MATERIAL
                27            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                28    Protected Material to any person or in any circumstance not authorized under this
DLA P IPER LLP (US)
                      WEST\292979450.2                              13
                                                       STIPULATED PROTECTIVE ORDER
           Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 14 of 17 Page ID #:180



                  1   Protective Order, the Receiving Party must immediately (a) notify in writing the
                  2   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                  3   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                  4   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                  5   request such person or persons to execute the “Acknowledgment and Agreement to
                  6   Be Bound” (Exhibit A).
                  7   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
                  8           OTHERWISE PROTECTED MATERIAL
                  9           When a Producing Party gives notice to Receiving Parties that certain
                10    inadvertently produced material is subject to a claim of privilege or other protection,
                11    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                12    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                13    may be established in an e-discovery order that provides for production without prior
                14    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                15    parties reach an agreement on the effect of disclosure of a communication or
                16    information covered by the attorney-client privilege or work product protection, the
                17    parties may incorporate their agreement into this Protective Order.
                18    XIII. MISCELLANEOUS
                19            A.         Right to Further Relief.
                20                       Nothing in this Order abridges the right of any person to seek its
                21                       modification by the Court in the future.
                22            B.         Right to Assert Other Objections.
                23                       No Party waives any right it otherwise would have to object to disclosing
                24                       or producing any information or item on any ground not addressed in this
                25                       Protective Order. Similarly, no Party waives any right to object on any
                26                       ground to use in evidence of any of the material covered by this
                27                       Protective Order.
                28            C.         Filing Protected Material.
DLA P IPER LLP (US)
                      WEST\292979450.2                              14
                                                       STIPULATED PROTECTIVE ORDER
           Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 15 of 17 Page ID #:181



                  1                      A Party that seeks to file under seal any Protected Material must comply
                  2                      with Civil Local Rule 79-5 and with any pertinent orders of the assigned
                  3                      District Judge and Magistrate Judge. Protected Material may only be
                  4                      filed under seal pursuant to a court order authorizing the sealing of the
                  5                      specific Protected Material at issue. If a Party’s request to file Protected
                  6                      Material under seal is denied by the Court, then the Receiving Party may
                  7                      file the information in the public record unless otherwise instructed by
                  8                      the Court.
                  9   XIV. FINAL DISPOSITION
                10            A.         After the final disposition of this Action, as defined in Section V, within
                11    60 days of a written request by the Designating Party, each Receiving Party must
                12    return all Protected Material to the Producing Party or destroy such material. As used
                13    in this subdivision, “all Protected Material” includes all copies, abstracts,
                14    compilations, summaries, and any other format reproducing or capturing any of the
                15    Protected Material. Whether the Protected Material is returned or destroyed, the
                16    Receiving Party must submit a written certification to the Producing Party (and, if not
                17    the same person or entity, to the Designating Party) by the 60 day deadline that (1)
                18    identifies (by category, where appropriate) all the Protected Material that was returned
                19    or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                20    abstracts, compilations, summaries or any other format reproducing or capturing any
                21    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                22    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                23    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                24    reports, attorney work product, and consultant and expert work product, even if such
                25    materials contain Protected Material. Any such archival copies that contain or
                26    constitute Protected Material remain subject to this Protective Order as set forth in
                27    Section V.
                28
DLA P IPER LLP (US)
                      WEST\292979450.2                              15
                                                       STIPULATED PROTECTIVE ORDER
           Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 16 of 17 Page ID #:182



                  1           B.         Any violation of this Order may be punished by any and all appropriate
                  2   measures including, without limitation, contempt proceedings and/or monetary
                  3   sanctions.
                  4
                              IT IS SO STIPULATED.
                  5
                       Dated: February 5, 2021                    DLA PIPER LLP (US)
                  6
                  7
                                                                  By: /s/ Nancy Nguyen Sims
                  8                                                  NANCY NGUYEN SIMS
                  9                                                  MICHAEL T. BOARDMAN
                                                                     Attorneys for Defendant and
                10                                                   Counterclaimant
                11                                                   THE BOSTON CONSULTING
                                                                     GROUP, INC.
                12
                       Dated: February 5, 2021                    PLAGER SCHACK, LLP
                13
                14
                                                                  By: /s/ Mark Plager
                15                                                   MARK PLAGER
                16                                                   MICHAEL SCHACK
                                                                     Attorneys for Plaintiff and
                17                                                   Counterdefendant
                18                                                   ALORICA, INC.

                19
                              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                20
                21
                      DATED:             February 9, 2021
                22
                                                                          /s/ Autumn D. Spaeth
                23                                                   Honorable Autumn D. Spaeth
                                                                     United States Magistrate Judge
                24
                25
                26
                27
                28
DLA P IPER LLP (US)
                      WEST\292979450.2                             16
                                                      STIPULATED PROTECTIVE ORDER
              Case 8:20-cv-01930-DOC-ADS Document 25 Filed 02/09/21 Page 17 of 17 Page ID #:183



                          1                               EXHIBIT A
                                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                          2
                              I,    _____________________________             [print   or   type   full   name],    of
                          3
                              _________________ [print or type full address], declare under penalty of perjury that
                          4
                              I have read in its entirety and understand the Protective Order that was issued by the
                          5
                              United States District Court for the Central District of California on
                          6
                              _________________________ in the case of Alorica, Inc. v. The Boston Consulting
                          7
                              Group, Inc., Case No. 8:20-cv-01930-DOC-ADS. I agree to comply with and to be
                          8
                              bound by all the terms of this Protective Order and I understand and acknowledge that
                          9
                              failure to so comply could expose me to sanctions and punishment in the nature of
                         10
                              contempt. I solemnly promise that I will not disclose in any manner any information
                         11
                              or item that is subject to this Protective Order to any person or entity except in strict
                         12
                              compliance with the provisions of this Order.
                         13
                                      I further agree to submit to the jurisdiction of the United States District Court
                         14
                              for the Central District of California for the purpose of enforcing the terms of this
                         15
                              Protective Order, even if such enforcement proceedings occur after termination of this
                         16
                              action. I hereby appoint __________________________ [print or type full name] of
                         17
                              _______________________________________ [print or type full address and
                         18
                              telephone number] as my California agent for service of process in connection with
                         19
                              this action or any proceedings related to enforcement of this Protective Order.
                         20
                         21
                              Date: ______________________________________
                         22
                         23
                              City and State where sworn and signed: _________________________________
                         24
                         25
                              Printed name: _______________________________
                         26
                         27
                              Signature: __________________________________
                         28
DLA P IPER LLP (US)
  WW W.DLAPI PE R.CO M
                              WEST\292979450.2                            1
                                                           STIPULATED PROTECTIVE ORDER
